FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                          FOR THE TENTH CIRCUIT                       June 1, 2016
                          _________________________________
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court
UNITED STATES OF AMERICA,

         Plaintiff - Appellee,

v.                                                    No. 15-4156
                                           (D.C. Nos. 2:14-CV-00144-CW and
WILLIAM CLYDE PUMPHREY,                          2:13-CR-00197-CW-1)
                                                        (D. Utah)
         Defendant - Appellant.
                         _________________________________

                           ORDER AND JUDGMENT *
                           _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

        Mr. William Pumphrey was convicted in the United States District

    Courts of both the District of New Mexico and the District of Utah. In the

    second conviction, the United States District Court of the District of Utah

    ran its sentence concurrently with the first sentence imposed by the District

    of New Mexico.



*
      We do not believe oral argument would be helpful. As a result, we are
deciding the appeal based on the briefs. See Fed. R. App. P. 34(a)(2); 10th
Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under Fed.
R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
      After unsuccessfully appealing both convictions, Mr. Pumphrey

invoked 28 U.S.C. § 2255, alleging that

             the government had initiated the Utah prosecution vindictively
              and

             the sentence was improperly calculated.

The district court denied relief on both claims, and Mr. Pumphrey appeals the

ruling on the second claim.

      On this claim, the district court denied relief on the ground that the

sentence has been correctly administered. We need not address this reasoning

because the claim is not cognizable under § 2255. This statute is used to

challenge the validity of a federal conviction or sentence. United States v.

Eccleston, 521 F.3d 1249, 1253 (10th Cir. 2008). But Mr. Pumphrey is not

challenging the validity of his conviction or sentence. Instead, his claim

involves execution of the sentence, which must be brought under 28 U.S.C.

§ 2241. Bradshaw v. Story, 86 F.3d 164 (10th Cir. 1996); Prost v. Anderson,

636 F.3d 578 (10th Cir. 2011). As a result, we affirm the denial of relief on

this claim.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        2